PROVOSTY, J.
For the reasons stated in the case of same plaintiff against George Barrios, No. 20418, 65 South. 489,1 this day handed down, it is ordered, adjudged, and decreed that the judgment appealed from be set aside, and that there now be judgment reinstating and perpetuating the writ of injunction herein originally issued, and forever enjoining and restraining the defendant, Norbert Buras, from trespassing upon the property of plaintiff, or from taking, or attempting to take, without the permission of plaintiff, game, wild fowl, or fur-bearing animals therefrom, said property being described as follows:
All 'of that area bounded on the northwest by Main Pass of Gubitt’s Gap, on the southwest by Raphael’s Pass, on the west by the 40-acre line of the lands fronting on the Mississippi river, as marked by a fence along said line, and on the east by the dividing line between the lands described in the patents annexed to plaintiff’s petition herein and the lands to the east, if any, or the seashore, as said eastern line is at tins time marked by the line of signposts set up by plaintiff, excluding, however, from the operation of the injunction whatever part of the seashore, or of the shore of the arms of the sea, as may be included within said area, and also all such waters as in their natural condition afford a channel for useful commerce.
It is further ordered, adjudged, and decreed that the defendant pay the costs of this suit.
O’NIELL, J., takes no part.

 Ante, p. 357.